DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention appears to contain a typo, the disclosure is clearly directed towards controlling the barking of an animal not the baking of an animal as it currently states. Appropriate correction is required.
The following title is suggested: Methods and Systems for Controlling the Barking of an Animal.
In the first line of the abstract appears to contain a typo, the disclosure is clearly directed towards controlling the barking of an animal not the baking of an animal as it currently states. Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  the end of line 8 of the claim should be punctuated with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bonge (US 9675051 B2).
For claim 1; Bonge discloses a system for controlling barking of an animal that wears a monitoring device (fig. 1 (1)), the system comprising: 
at least one storage device (column 27; lines 14-16 and fig. 1 (4)) including a set of instructions (column 3; line 3-9 & column 8; lines 32-35); and 
at least one processor (column 9-10; lines 44-12) configured to communicate with the at least one storage device (column 27; lines 14-16), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (column 8; lines 32-35) including: 
obtaining, from the monitoring device, status information of the animal (column 16; lines 34-46); 
determining, based on the status information, whether the animal is barking (column 10-11; lines 48-11); 
in response to a determination that the animal is barking, obtaining, from the monitoring device, a first audio signal representing a first sound (column 10; lines 52-55); 
determining, based on the first audio signal, whether an anti-bark operation needs to be performed on the animal (column 10; lines 62-67); and 
in response to a determination that the anti-bark operation needs to be performed on the animal, causing the monitoring device to perform the anti-bark operation on the animal (column 10; lines 62-67).
For claim 2; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the monitoring device includes an audio sensor (column 10; line 48),  the status information includes a second audio signal representing a second sound acquired by the audio sensor (column 10; lines 48-67), and the determining whether the animal is barking includes: 
obtaining one or more first voiceprint features of the animal (column 10; lines 57-60); 
determining, based on the second audio signal, one or more second voiceprint features of the second sound (column 10; lines 62-67); 
determining, based on the one or more first voiceprint features and the one or more second voiceprint features, whether the second sound is made by the animal (column 10; lines 62-67 & column 11; lines 1-7); and 
in response a determination that the second sound is made by the animal, determining that the animal is barking (column 10; lines 63-67).
For claim 3; Bonge teaches all limitations as stated above.
Bonge further discloses a system the one or more first voiceprint features including at least one of a tone, a pitch, a length, a sound intensity, a sound frequency, a rhythm, a linear prediction coefficients feature, a perceptual linear predictive feature, a Tandem feature, a linear predictive cepstral coefficient feature, a Mel frequency cepstrum coefficient feature, a deep feature, or a power-normalized cepstral coefficient feature (column 10; lines 56-61).
For claim 4; 
Bonge further discloses a system wherein the monitoring device includes a motion sensor (fig. 7 (19)), the status information of the animal includes a motion signal indicating a motion parameter of a mouth or a neck of the animal (column 10; lines 16-19), and the determining whether the animal is barking includes: 
determining, based on the motion signal, whether the motion parameter of the mouth or the neck of the animal exceeds a first threshold value (column 10; lines 16-20); and 
in response to a determination that the motion of the mouth or the neck of the animal exceeds a first threshold value, determining that the animal is barking (column 9; lines 44-66).
For claim 5; Bonge teaches all limitations as stated above.
Bonge further discloses system wherein the monitoring device includes a physiological sensor (column 10; lines 20-23), the status information of the animal includes a physiological signal indicating a physiological parameter of the animal (column 10; lines 20-23), and the determining whether the animal is barking includes: 
determining, based on the physiological parameter, whether the physiological parameter of the animal exceeds a second threshold value (column 9; lines 6-11); and 
in response to a determination that the physiological parameter of the animal exceeds the second threshold value, determining that the animal is barking (column 9; lines 6-11).
For claim 6; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the determining whether an anti-bark operation needs to be performed on the animal includes: 
determining, based on the first audio signal, an acoustic feature value of the first sound (column 10; lines 56-60); 
determining whether the acoustic feature value is greater than (columns 10-11; lines 62-3) a third threshold value (column 11; lines 1-3); and 
in response to a determination that the acoustic feature value is greater than the third threshold value, determining that the anti-bark operation needs to be performed on the animal (column 10; line 63-67).
For claim 7; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the determining an acoustic feature value of the first sound includes: 
extracting, from the first audio signal, a target audio signal that represents a target sound made by the animal (column 10; lines 57-67); and 
determining an acoustic feature value of the target sound based on the target audio signal as the acoustic feature value of the first sound (columns 10-11; lines 57-1).
For claim 8; Bonge teaches all limitations as stated above.
Bonge further discloses a system further comprising: 
determining the third threshold value based on at least one of a characteristic of the animal or an environment of the animal (column 11; lines 1-3).
For claim 9; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the performing the anti-bark operation includes: causing the monitoring device to generate at least one of a sound, a vibration, an electric shock, a light, an ultrasound, or spray (column 12; lines 28-63).
For claim 10;
obtaining, from the monitoring device, status information of the animal (column 16; lines 34-46); 
determining, based on the status information, whether the animal is barking (column 10-11; lines 48-11); 
in response to a determination that the animal is barking, obtaining, from the monitoring device, a first audio signal representing a first sound (column 10; lines 52-55); 
determining, based on the first audio signal, whether an anti-bark operation needs to be performed on the animal (column 10; lines 62-67); and 
in response to a determination that the anti-bark operation needs to be performed on the animal, causing the monitoring device to perform the anti-bark operation on the animal (column 10; lines 62-67).
For claim 11; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the monitoring device includes an audio sensor (column 10; line 48), the status information includes a second audio signal representing a second sound acquired by the audio sensor (column 10; lines 48-67), and the determining whether the animal is barking includes:
obtaining one or more first voiceprint features of the animal (column 10; lines 57-60); 
determining, based on the second audio signal, one or more second voiceprint features of the second sound (column 10; lines 62-67); 
determining, based on the one or more first voiceprint features and the one or more second voiceprint features, whether the second sound is made by the animal (column 10; lines 62-67 & column 11; lines 1-7); and 
in response a determination that the second sound is made by the animal, determining that the animal is barking (column 10; lines 63-67).
For claim 12; Bonge teaches all limitations as stated above.
Bonge further discloses a method the one or more first voiceprint features include at least one of a tone, a pitch, a length, a sound intensity, a sound frequency, a rhythm, a linear prediction coefficients feature, a perceptual linear predictive feature, a Tandem feature, a linear predictive cepstral coefficient feature, a Mel frequency cepstrum coefficient feature, a deep feature, or a power-normalized cepstral coefficient feature (column 10; lines 56-61).
For claim 13; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the monitoring device includes a motion sensor (fig. 7 (19)), the status information of the animal includes a motion signal indicating a motion parameter of a mouth or a neck of the animal (column 10; lines 16-19), and the determining whether the animal is barking includes: 
determining, based on the motion signal, whether the motion parameter of the mouth or the neck of the animal exceeds a first threshold value (column 10; lines 16-20); and 
in response to a determination that the motion of the mouth or the neck of the animal exceeds a first threshold value, determining that the animal is barking (column 9; lines 44-66).
For claim 14; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the monitoring device includes a physiological sensor (column 10; lines 20-23), the status information of the animal includes a physiological signal indicating a physiological parameter of the animal (column 10; lines 20-23), and the determining whether the animal is barking includes: 
determining, based on the physiological parameter, whether the physiological parameter of the animal exceeds a second threshold value (column 9; lines 6-11); and 
in response to a determination that the physiological parameter of the animal exceeds the second threshold value, determining that the animal is barking (column 9; lines 6-11).
For claim 15; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the determining whether an anti-bark operation needs to be performed on the animal includes: 
determining, based on the first audio signal, an acoustic feature value of the first sound (column 10; lines 56-60); 
determining whether the acoustic feature value is greater than (columns 10-11; lines 62-3) a third threshold value (column 11; lines 1-3); and 
in response to a determination that the acoustic feature value is greater than the third threshold value, determining that the anti-bark operation needs to be performed on the animal (column 10; line 63-67).
For claim 16; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the determining an acoustic feature value of the first sound includes: 
extracting, from the first audio signal, a target audio signal that represents a target sound made by the animal (column 10; lines 57-67); and 
determining an acoustic feature value of the target sound based on the target audio signal as the acoustic feature value of the first sound (columns 10-11; lines 57-1).
For claim 17; 
Bonge further discloses a method further comprising: determining the third threshold value based on at least one of a characteristic of the animal or an environment of the animal (column 11; lines 1-3).
For claim 18; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the performing the anti-bark operation includes: causing the monitoring device to generate at least one of a sound, a vibration, an electric shock, a light, an ultrasound, or spray (column 12; lines 28-63).
For claim 19; Bonge discloses a non-transitory computer readable medium, 
comprising a set of instructions (column 3; line 3-9 & column 8; lines 32-35) for controlling barking of an animal that wears a monitoring device (fig. 1 (1)), wherein when executed by at least one processor (column 9-10; lines 44-12), the set of instructions direct the at least one processor (columns 9-10; lines 44-12) to effectuate a method, the method comprising: 
obtaining, from the monitoring device, status information of the animal (column 16; lines 34-46); 
determining, based on the status information, whether the animal is barking (column 16; lines 34-46); 
in response to a determination that the animal is barking, obtaining, from the monitoring device, a first audio signal representing a first sound (column 10; lines 52-55); 
determining, based on the first audio signal, whether an anti-bark operation needs to be performed on the animal (column 10; lines 62-67); and 
in response to a determination that the anti-bark operation needs to be performed on the animal, causing the monitoring device to perform the anti-bark operation on the animal (column 10; lines 62-67).
For claim 20; Bonge teaches all limitations as stated above.
Bonge further discloses a non-transitory computer readable medium wherein the monitoring device includes an audio sensor (column 10; line 48), the status information includes a second audio signal representing a second sound acquired by the audio sensor (column 10; lines 48-67), and the determining whether the animal is barking includes: 
obtaining one or more first voiceprint features of the animal (column 10; lines 57-60); 
determining, based on the second audio signal, one or more second voiceprint features of the second sound (column 10; lines 62-67 & column 11; lines 1-7); 
determining, based on the one or more first voiceprint features and the one or more second voiceprint features, whether the second sound is made by the animal (column 10; lines 62-67 & column 11; lines 1-7); and 
in response a determination that the second sound is made by the animal, determining that the animal is barking (column 10; lines 62-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642